Case 9:21-cv-81092-KAM Document 16 Entered on FLSD Docket 09/16/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-81092-CIV-MARRA

  UNITED STATES OF AMERICA,

          Plaintiff,
  vs.

  JOSEPH M. SPERDUTO and
  RENEE L. SPERDUTO,

        Defendants.
  __________________________/


            ORDER AND OPINION GRANTING MOTION FOR DEFAULT JUDGMENT

          THIS CAUSE is before the Court upon the United States’ Motion for Default

  Judgment Against Joseph M. Sperduto and Renee L. Sperduto [DE 14] (“Motion for

  Default Judgment”). The Court has carefully considered the Motion for Default

  Judgment, the entire Court file and is otherwise fully advised in the premises.

          Joseph M. Sperduto and Renee L. Sperduto (“Defendants”) were served on June

  26, 2021.    DE 5, 6.   Defendants failed to file an appropriate motion or responsive

  pleading within the time prescribed by law, and the Clerk of the United States District

  Court for the Southern District of Florida entered a Clerk's Default (DE 13) on July 20,

  2021.

  Default Judgment Standard

          Rule 55(a) of the Federal Rules of Civil Procedure states that A[w]hen a party

  against whom a judgment for affirmative relief is sought has failed to plead or

  otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

  enter the party=s default.@    Once this has occurred, Athe party must apply to the
Case 9:21-cv-81092-KAM Document 16 Entered on FLSD Docket 09/16/2021 Page 2 of 6




  court for a default judgment.@     Fed. R. Civ. P. 55(b)(2).   The clerk=s entry of default

  causes all well-pleaded allegations of fact to be deemed admitted.       See Buchanan v.

  Bowman, 820 F.2d 359, 361 (11th Cir. 1987); Eagle Hosp. Physicians, LLC v. SRG

  Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009).    The Court must accept these

  facts as true and determine whether they state a claim upon which relief may be

  granted.      See Anheuser-Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir. 2003).

  If the Court determines that default judgment can be granted, the Court then turns to

  the issue of damages.      See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1364

  n.27 (11th Cir. 1997).    If, in order to enter or effectuate judgment, it is necessary to

  conduct an accounting to determine the amount of damages, the court may conduct

  hearings or make referrals as it deems necessary and proper.       Fed. R. Civ. P.

  55(b)(2).     However, the Court may award damages without a hearing where the

  Aamount claimed is a liquidated sum or one capable of mathematical calculation,@ and

  there is Aa demonstration by detailed affidavits establishing the necessary facts.@

  Adolph Coors Co. v. Movement Against Racism & the Klan, 777 F.2d 1538, 1543 (11th

  Cir. 1985).

  Facts

          Revenue Officer Christopher Cavallo (“Cavallo”) has the duty to investigate

  assets of taxpayers and to forward recommendations to commence suit to collect

  taxes and enforce federal tax liens to the United States Department of Justice.

  Declaration of Revenue Officer Christopher Cavallo (“Cavallo Decl.”) (DE 14-3), ¶ 2.

  Cavallo was assigned to investigate the 2014 to 2017 federal income tax liabilities of

                                          Page 2 of 6
Case 9:21-cv-81092-KAM Document 16 Entered on FLSD Docket 09/16/2021 Page 3 of 6




  Joseph M. Sperduto and Renee L. Sperduto.      Id.     Through his training and experience

  as a Revenue Officer, Cavallo is familiar with IRS recordkeeping procedures, including

  the IRS’s methods of keeping files related to the collection of outstanding liabilities.

  Cavallo Decl., ¶ 3.

        Cavallo’s training and experience have also made him familiar with the IRS’s

  computer system for storing and tracking information about taxpayer’s accounts.

  That computer system is called the Integrated Data Retrieval System (“IDRS”).       As

  transactions (such as assessments or payments) occur on a taxpayer’s account for a

  particular tax period, the transactions are electronically recorded in IDRS.    The IDRS

  entries are made automatically in some cases.        If they are made manually, IRS policy

  requires them to be made by, or at the direction of, a person who has personal

  knowledge of the transaction being recorded.     IDRS records are created and

  maintained in the regular course of IRS business.      Cavallo Decl., ¶ 4.

        IDRS has different “modules,” or computer commands, to perform different

  calculations and display return information as the IRS requires.     Cavallo uses IDRS for

  various functions almost every working day.    Employees throughout the IRS rely on

  IDRS as a record of taxpayers’ accounts.    Cavallo Decl., ¶ 5.

        Account transcripts are automatically created when an IRS employee uses IDRS

  to look up information about the taxpayer’s account for a particular period.      In other

  words, an account transcript is a way for the IRS to show information contained on

  IDRS at the time the account transcript is created.      Account transcripts accurately

  reflect information contained on IDRS at the time the transcript is created, including
                                        Page 3 of 6
Case 9:21-cv-81092-KAM Document 16 Entered on FLSD Docket 09/16/2021 Page 4 of 6




  assessments and payments.       They are kept in the ordinary course of the IRS’s

  regularly conducted activities and it is the regular practice of the IRS to maintain

  these transcripts.    Cavallo Decl., ¶ 6.

        The allegations in the Complaint, supported by a detailed declaration of

  Revenue Officer Christopher Cavallo, which the Court accepts as true, establishes

  that Defendants have the following tax liabilities:

    Tax Year        Assessment Date              Tax         Interest     Penalties
      2014           November 6, 2015         $945,674.00   $13,474.56     $12,554.00
                                                                           $30,233.12
                          March 20, 2017        $4,130.00
                           April 24, 2017                   $33,368.36    $90,424.83
                       November 12, 2018                    $48,350.70    $29,505.75
                           June 10, 2019                                     $480.00
       2015                May 30, 2016       $749,372.00    $2,758.39     $9,697.00
                                                                           $5,595.26
                       November 12, 2018                    $63,505.43   $134,286.24
       2016             February 19, 2018     $627,083.00   $14,871.73     $4,243.56
                                                                          $23,627.28
                         January 2, 2017                                     $800.00
       2017            November 19, 2018      $422,422.00    $7,077.45     $2,719.40
                                                                           $9,339.68


  Cavallo Decl., ¶ 7.

        The IRS routinely uses the INTST-D module to track up-to-date interest and

  failure-to-pay penalty calculations for a tax period where the taxpayer owes a

  balance.    IDRS performs interest computations by applying the correct interest rate,

  compounded daily.       After confirming the assessments described above, Cavallo used

  the INTST-D module in IDRS to compute the unpaid balance of those assessments, plus


                                            Page 4 of 6
Case 9:21-cv-81092-KAM Document 16 Entered on FLSD Docket 09/16/2021 Page 5 of 6




  accrued interest and statutory additions through August 4, 2021, for each tax period.

  The INTST-D printouts show that the unpaid balance of the assessments, plus interest

  and statutory additions, are as follows:

      Tax Year           Tax &        Assessed      Assessed     Unassessed            Total
                      Penalties       Penalties      Interest       Accruals
           2014      $36,278.83     $150,163.70    $95,193.62     $45,268.82     $326,904.97
           2015     $569,243.00     $139,881.50    $66,263.82     $98,302.27     $873,690.59
           2016     $434,650.56      $23,627.28    $14,871.73    $162,932.25     $636,081.82
           2017      $60,211.40       $9,339.68     $7,077.45     $31,128.35     $107,756.88
           Total                                                               $1,944,434.26

  Cavallo Decl., ¶ 8.

          Recently, Cavallo filed a supplemental Declaration to provide an up-to-date

  calculation of Defendants’ assessed but unpaid federal income taxes for tax years

  2014, 2015, 2016, and 2017.       That amount is $1,951,318.24 as of September 16,

  2021.    See DE 15-2.

  Conclusion

          Having reviewed the complaint and declarations filed by the United States, the

  record reveals the amount claimed is a liquidated sum or one capable of

  mathematical calculation, and there is a demonstration by detailed declaration

  establishing the necessary facts.     Therefore, the Court finds that the United States is

  entitled to a Default Final Judgment as a matter of law.      As Defendants have

  defaulted, the Court finds that the United States is entitled to the entry of judgment

  on the issue of liability for unpaid taxes, interest, penalties, and unassessed accruals

  as of September 16, 2021, in the amount of $1,951,318.24.

          Therefore, it is hereby

                                          Page 5 of 6
Case 9:21-cv-81092-KAM Document 16 Entered on FLSD Docket 09/16/2021 Page 6 of 6




        ORDERED AND ADJUDGED that the United States’ Motion for Default Judgment

  Against Joseph M. Sperduto and Renee L. Sperduto [DE 14] is GRANTED.        The Court

  will enter a final default judgment by separate Order.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 16th day of September, 2021.




                                                       KENNETH A. MARRA
                                                       United States District Judge




                                       Page 6 of 6
